SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

218
CA 12-00966
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND MARTOCHE, JJ.


TODD R. GREENERT, PLAINTIFF-RESPONDENT,

                      V                                           ORDER

SALES ASSOCIATES OF WNY, LLC, THE BARDEN &
ROBESON CORP., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (MELISSA A. FOTI OF COUNSEL),
FOR DEFENDANT-APPELLANT THE BARDEN & ROBESON CORP.

AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL),
FOR DEFENDANT-APPELLANT SALES ASSOCIATES OF WNY, LLC.

CHIACCHIA & FLEMING, LLP, HAMBURG (DANIEL J. CHIACCHIA OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered February 16, 2012. The order granted
plaintiff’s motion for partial summary judgment on the issue of
liability against defendants Sales Associates of WNY, LLC and The
Barden & Robeson Corp.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on October 16, 2013,

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs upon stipulation.

     All concur except MARTOCHE, J., who is not participating.




Entered:    November 8, 2013                     Frances E. Cafarell
                                                 Clerk of the Court